Citation Nr: 0516885	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  98-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in October 2003.  It is again 
before the Board for appellate review.

The Board notes that the veteran submitted a claim for an 
increased rating in September 1997.  At the time he 
identified that he had been "hospitalized or domiciled" at 
the VA medical center (VAMC) in Charleston, South Carolina, 
on July 29, 1997.  The veteran was later granted a temporary 
100 percent rating for surgery related to his service-
connected right knee disability in December 1997.  The 
effective date for the 100 percent rating was August 11, 
1997, based on outpatient VA records.  The veteran's 
underlying residual disability rating was then established as 
10 percent, effective from October 1, 1997, following the 30-
day period for the 100 percent rating.  The 10 percent rating 
represented an increase over the veteran's prior 
noncompensable disability rating.  

The veteran submitted a statement in August 2004 and said 
that he wanted to be compensated for his surgery from July 
29, 1997.  Records associated with the claims file show that 
the veteran had arthroscopic surgery on the right knee on 
July 29, 1997.  The issue of whether the veteran is entitled 
to a temporary rating for his surgery on July 29, 1997, has 
not yet been developed or certified on appeal.  The issue is 
referred to the RO for such further development as may be 
necessary.

Because the veteran's current claim included a period during 
which a 100 percent rating was awarded for right knee 
disability, the decision below includes consideration of 
entitlement to a higher rating prior to and after the 
effective dates of the 100 percent award.  (The 100 percent 
rating was effective from July 19, 2000, to September 1, 
2001.)


FINDINGS OF FACT

1.  Prior to July 19, 2000, the veteran's right knee 
disability was manifested by subjective complaints of pain, 
x-ray evidence of severe arthritis, and limitation of motion 
with objective evidence of pain on motion.  

2  The veteran underwent a right total knee arthroplasty on 
July 19, 2000.  He was awarded a 100 percent rating from July 
19, 2000, to August 31, 2001.

3.  From September 1, 2001, the veteran's right knee 
disability was manifested by subject complaints of pain, and 
ranges of motion from 5 to 95 degrees to 0 to 120 degrees.

4.  From September 1, 2001, the veteran's right knee 
disability is not manifested by objective evidence of 
severely painful motion or weakness, ankylosis, limitation of 
extension to 30 degrees, or by nonunion of the tibia or 
fibula with loose motion requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for service-
connected Osgood-Schlatter's disease and traumatic arthritis 
of the right knee were met prior to July 19, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).

2.  The criteria for the assignment of an increased rating in 
excess of 30 percent, for the period after August 31, 2001, 
for residuals of the veteran's right total knee arthroplasty 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 U.S.C.A. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1956 to October 
1957.  He was granted service connection for Osgood-
Schlatter's disease of the right knee, confirmed by x-ray, in 
January 1958.  He was given a noncompensable disability 
rating.

The veteran submitted a claim for an increased rating in 
September 1997.

VA treatment records for the period from July 1997 to October 
1997 were associated with the claims file.  The records 
documented that the veteran underwent arthroscopic surgery of 
the right knee.  An August 11, 1997, entry shows that the 
veteran was status post arthroscopy of the right knee and 
would require one month of convalescence.  The Board notes 
that VA records associated with the claims file at a later 
date, show that the surgery occurred on July 29, 1997.

The veteran was granted a temporary 100 percent rating for 
the period from August 11, 1997, to September 30, 1997, under 
38 C.F.R. § 4.30.  His residual disability rating was 
increased to 10 percent for Osgood-Schlatter's disease and 
traumatic arthritis of the right knee, effective from October 
1, 1997.

The veteran submitted treatment records from E. J. Watson, 
M.D., for the period from March 1996 to November 1997.  The 
records note that the veteran had arthroscopic surgery at a 
VA facility.  There was no treatment for the veteran's right 
knee.

The veteran's 10 percent rating was confirmed by way of a 
rating decision dated in January 1998.

The veteran submitted his current claim for an increased 
rating in March 1998.  The veteran said that he had not 
regained total use of his right leg following weeks of 
intensive therapy.  He also said that he was dependent on 
pain medication every few hours to be able to stand for any 
period of time or walk more than a hundred yards.  He alleged 
that he was required to give up a part-time job and farming.  

The veteran submitted VA records for the period from 
September 1997 to February 1998 in support of his claim.  A 
January 1998 clinical evaluation shows that the veteran 
continued to complain of pain in the right knee and had not 
had any physical therapy.  The veteran was authorized to 
receive physical therapy on a contract basis.  The clinical 
entry also noted that a total knee arthroscopy was to be 
discussed on the veteran's next visit.  X-rays of the right 
knee were interpreted to show marked narrowing of the right 
medial joint space, and genu varus deformity on the right.  
The radiologist also said that there was narrowing of the 
patellofemoral joint on the right and that there was a 
question of patella alta bilaterally but slightly more 
apparent on the right.  Finally, the radiologist said that he 
could not exclude an effusion on the right.  He said that 
this had progressed since December 1996.

The veteran also included a portion of a February 1998 VA 
vocational rehabilitation evaluation.  A complete copy of the 
evaluation was included in records provided by the Social 
Security Administration (SSA) in September 2004.  The report 
noted that the veteran wanted to continue to work at his 
present job for another 18-24 months until his retirement.  
The veteran's right knee disability was noted, as was 
diabetes and hypertension.  There was no indication that the 
veteran's right knee disability interfered with his current 
employment or his plans for future activities.

The veteran was afforded a VA orthopedic examination in April 
1998.  The veteran gave a history of an injury to his right 
knee in service.  He said that his knee had become more 
painful over the years.  He had tried multiple pain 
medications and had intermittent exacerbations of pain.  The 
veteran reported severe exacerbations with episodes of 
swelling and give-way sensations.  The examiner noted that 
the veteran had arthroscopic surgery in July 1997.  The 
veteran reported daily pain, and pain with activity.  The 
veteran was noted to walk with a cane.  The veteran also 
reported trouble walking on his job and any time that he had 
to walk greater than 100 yards.  The veteran told the 
examiner that he had to stop farming and working as a clerk 
due to the activity related to each.

The veteran was noted to be obese and to walk with antalgic 
gait.  The examiner said that the veteran had a range of 
motion for the right knee of 0 to 90 degrees, with pain 
throughout the range of motion.  The veteran was also noted 
to have pain on palpation along the medial joint line.  There 
was also moderate crepitus of the patellofemoral joint.  The 
examiner noted that there was no instability.  The examiner 
noted the results of the x-rays from January 1998.  The 
examiner's conclusions were that there was right knee 
arthritis that was most significant in the medial joint but 
also in the patellofemoral joint.  He further stated that 
arthroscopic examination disclosed a medial meniscal tear, as 
well as degenerative changes in the medial and patellofemoral 
compartments.  The examiner said that the veteran had 
radiographic, arthroscopic, and clinical evidence of 
degenerative joint disease (DJD).  The examiner opined that 
it was unlikely that the veteran's right knee injury in 
service caused the degenerative changes and meniscal tear, 
especially with periods of doing well in between.  He felt 
that the DJD was more likely due to previous trauma of some 
other sort, as well as to the veteran's total size.  The 
examiner said that the veteran had a mild to moderate 
disability secondary to his inability to walk but there was 
no evidence of instability.  Finally, the examiner said that, 
during an exacerbation, the veteran would have approximately 
25 percent less range of motion than was demonstrated on 
examination.

The veteran's claim for an increased rating was denied in 
March 1998.  He perfected his appeal in August 1998.  He 
asserted that the April 1998 VA examination failed to take 
into consideration the level of pain, swelling, and stiffness 
that he experienced.

The veteran submitted a statement in February 1999 wherein he 
said that there had been medical developments that had led 
him to retire.  He also said that he had been granted SSA 
disability benefits in October 1998.

The veteran included a copy of his letter of resignation to 
his employer, dated in July 1998.  The veteran informed his 
employer that he was tendering his resignation due to health 
reasons.  The veteran did not specify any particular health 
condition.

The veteran submitted a statement in August 2000.  He 
included a copy of an operation report, dated July 19, 2000.  
The report detailed the veteran's surgery for a right total 
knee arthroplasty (TKA) on that date.  The report further 
indicated that the veteran presented with complaints of 
severe right knee pain for some years.  The pain had gotten 
to the point where it significantly interfered with his 
lifestyle and interfered with his sleep at night.  He used a 
cane at times for ambulation.  He also complained of pain in 
the right knee with any activity.  

The veteran testified at a Travel Board hearing in September 
2000.  The Board notes that, at the time of the hearing, the 
veteran had not submitted a claim for a convalescence rating 
or increased rating based on his TKA.  The issue before the 
Board was still entitlement to an increased rating for a 
right knee disability that was evaluated as 10 percent 
disabling.  The veteran testified that it had been very 
difficult trying to walk any distance, or stand for any 
period of time during the past two years.  He also said that 
it had been difficult for him to do chores around the house 
such as yard duties and minor repairs.  He said he constantly 
took over-the-counter pain medication for his pain.  The 
veteran said that he felt that the 10 percent rating was low 
and did not adequately address his level of pain.  He said 
that he would rate his daily pain between 5 and 8 on a 1 to 
10 scale.  The veteran said that he would use a riding lawn 
mower to retrieve his mail because his mailbox was 
approximately 150 feet away.  He said that it was too much 
for him to walk that distance.  The veteran said that he used 
both a cane and crutches, at times, to help him get around.  
The veteran said that the arthroscopic surgery he had 
undergone earlier had helped with the pain a bit.  However, 
the pain returned.  

The veteran testified that he had had surgery on his right 
knee on July 19, 2000.  He had a TKA done at the time.  He 
said that he had had three weeks of rehabilitation after the 
surgery.  The veteran said that he had less movement as far 
as using steps or stairs.  He also said that he continued to 
have pain in his leg.  He felt that he had a hard time 
lifting his right foot high enough to step over things or 
just to raise his right leg.  The veteran said that he was 
not able to go shopping or participate in family activities 
as a result of limitations from his right knee.  In regard to 
his job, he said that, before his surgery he would use either 
a crutch or cane to walk.  He would sometimes have to stop 
two or three times before he got back to his office.  This 
occurred during the two to three years prior to his surgery.  
The veteran said that he had not gained as much mobility 
following the surgery as he had hoped.  He said that he could 
bend his right knee to only 90 degrees.  The veteran further 
explained that when he would use steps he would have to 
advance by placing each foot on the step before moving on.  

The veteran submitted a copy of his discharge summary, 
related to his July 2000 hospitalization and right knee 
surgery.  The summary noted that the veteran's right knee had 
become worse and that x-rays showed severe osteoarthritis.  
The veteran had failed conservative treatment.  The veteran 
was noted to do well after surgery and was able to ambulate 
to the bathroom without difficulty.  The veteran was to be 
seen in two weeks for staple removal.

The veteran submitted a claim for convalescence benefits, 
under 38 C.F.R. § 4.30, in September 2000.  The RO awarded a 
100 percent disability rating, effective from July 19, 2000, 
to August 31, 2000, for the 38 C.F.R. § 4.30 benefits.  The 
RO also awarded a 100 percent disability rating from 
September 1, 2000, to August 31, 2001, as required under 
applicable regulations, for the one-year period following the 
TKA.  A residual 30 percent rating was assigned, to be 
effective from September 1, 2001.

The veteran's case was remanded in January 2001.  The purpose 
of the remand was to develop additional evidence, to include 
a new VA examination to assess the status of the veteran's 
right knee at the one-year mark subsequent to his surgery.

The RO wrote to the veteran in April 2002 and advised him of 
VA's duty to assist him in the development of his claim.  The 
veteran was asked to identify all sources of treatment so 
that pertinent records could be requested.  He was also asked 
to inform the RO regarding any evidence he wanted the RO to 
obtain for him.  Finally, the veteran was asked to submit his 
evidence by June 2002.

The veteran submitted a statement in April 2002 wherein he 
said he had continued to experience pain since his July 2000 
surgery.  He said that the pain traveled up and down his 
right leg.  He also said that feeling had not returned to the 
area around the right side of his knee.

VA treatment records for the period from July 2000 to May 
2002 were associated with the claims file.  The records 
relate primarily to treatment for the veteran's several other 
health conditions to include his hypertension, diabetes, and 
coronary artery disease.  He was seen in August and September 
2001 for complaints of a burning sensation and numbness in 
his left thigh.  A March 2002 entry, regarding the veteran's 
stabilization of his sugar levels with respect to his 
diabetes, noted that the veteran reported that he was working 
in his yard a lot and might not have been eating as much.  An 
entry dated, April 30, 2002, noted that the veteran had a 
number of orthopedic-related complaints; however, they did 
not involve his right knee.  The physician reported that the 
veteran had a limited range of motion in both knees to 120 
degrees.  

Also associated with the VA treatment records were a number 
of x-ray reports regarding the veteran's right knee.  A 
report, dated in July 2000, noted a three-compartment knee 
replacement.  The hardware was said to be in good position.  
There was marked soft tissue swelling and surgical staples 
were seen.  A report for October 2000 noted the knee 
replacement without evidence of loosening or infection.  A 
joint effusion was present.  Another report, from July 2001, 
said that the replacement was located in the expected 
location.  There was no evidence for loosening or fracture.  
No joint effusion was noted.  There was heterotopic 
ossification in the soft tissues.  

The veteran was afforded a VA orthopedic examination in July 
2002.  The examiner noted that the veteran had undergone a 
right TKA.  The veteran complained of pain in his leg every 
day but not all day.  He said it was especially painful at 
night.  The veteran said that he was unable to stand for more 
than 15 minutes and unable to walk for more than 8 minutes.  
He took Tylenol for the pain.  The veteran did not use any 
assistive devices.  He said that his knee would swell, 
buckle, and pop.  The veteran reported that he was able to do 
some gardening and some farm work and was able to use a 
riding lawn mower.  He said that his pain would flare every 
evening after a full day of being up and about.  The examiner 
noted that the veteran walked with a limp.  He said that the 
veteran had a 29-centimeter surgical scar that was well 
healed.  There was decreased sensation to the lateral aspect 
of the scar in its entire length.  The examiner said that 
there was no instability, crepitus, or warmth.  The veteran 
had tenderness on the medial joint line.  The examiner said 
that there was 5/5 motor strength in flexion and extension.  
The examiner also said that the veteran lacked 5 degrees of 
extension, which did not change with repetition.  The veteran 
had flexion to 95 degrees and this, too, did not change with 
repetition.  The examiner remarked that the veteran had pain 
at extremes of both flexion and extension.  

The examiner reviewed the results of the July 2001 x-ray of 
the veteran's right knee.  The examiner stated that there was 
no effusion or palpable muscle spasms.  Finally, the examiner 
said that the veteran was doing fairly well.  He said that 
the veteran still had significant activity restrictions and 
restriction on motion as a result of the TKA.

The veteran's case was remanded again for additional 
development in October 2003.  This included obtaining 
relevant SSA records as well as outstanding VA treatment 
records.

The RO wrote to the veteran in March 2004.  The veteran was 
informed of the evidence required to substantiate his claim 
for an increased rating.  The veteran also was asked to 
identify any source of treatment records and to provide the 
necessary release to authorize the RO to obtain the records 
on his behalf.  The RO informed the veteran of the evidence 
already of record and that his SSA records had been 
requested.  The veteran was asked to submit any evidence he 
had in support of his claim.

The veteran submitted a statement in August 2004.  He said 
that he continued to have difficulty with his right knee in 
doing small jobs around the house, enjoying family outings, 
shopping, or playing ball with his grandchildren.  

VA treatment records for the period from January 1996 to July 
2004 were associated with the claims file.  Prior to his July 
2000 surgery, the veteran was seen in December 1996 with 
complaints of right knee pain and difficulty ambulating.  In 
June 1997 the veteran was diagnosed with DJD of the right 
knee and a small meniscal tear.  The records do not include 
any entries relating to the veteran's arthroscopic surgery 
that occurred in July 1997.  A duplicate entry, for 
September 15, 1997, noted that the veteran had moderate 
effusion following his surgery.  His sutures were removed at 
that time.  A January 1998 orthopedic clinic entry noted that 
the veteran continued to have right knee pain.  He was to 
undergo a period of physical therapy and discuss the 
possibility of a TKA on his return to the clinic.  A March 
1998 orthopedic clinic note shows that the veteran had severe 
DJD in the right knee.  The veteran was said to not be a good 
candidate for tibial osteotomy secondary to his age and 
weight but would consider TKA.  A number of additional 
entries document the veteran's many complaints related to 
other medical conditions, to include painful feet related to 
his diabetes, hypertension, right shoulder impingement, 
obesity, and heart disease.  A September 1998 orthopedic 
clinic entry noted that the veteran was one-year status post 
arthroscopy.  He complained of right knee and left ankle 
pain, with the ankle pain being worse than the knee pain.  A 
November 1999 clinic entry shows that the veteran had 
advanced tricompartmental osteoarthritis of the right knee.  
The veteran was to be scheduled for a TKA.  In February 2000 
the veteran was noted to have continued pain in the right 
knee that interfered with activities of daily living.  He had 
a range of motion for the right knee of 10 to 100 degrees.  A 
final pre-surgery visit in July 2000 noted that the veteran 
had a 10-degree flexion contracture.  The veteran had flexion 
to 100 degrees with positive valgus and mild varus deformity.  

An October 2000 entry noted that the veteran had a range of 
motion of the right knee from 0 to 110 degrees.  An 
orthopedic clinic entry from April 2001 noted that the 
veteran was doing well but did complain of numbness over the 
lateral part of his incision.  There was no instability, or 
varus/valgus deformity.  In July 2001 the veteran was again 
noted to be doing well, although he still used a cane to 
assist him in walking.  The veteran said that he had no pain.  
There was no instability on examination and the veteran was 
reported to have a right knee range of motion of 0 to 95 
degrees.  The veteran was evaluated again in July 2002.  The 
examiner reported that the veteran had had good results, with 
good mobility and no pain.  His range of motion was given as 
from 0 to 120.  X-rays were reviewed and said to show good 
alignment of the TKA and no loosening.  The assessment was 
two years status post right TKA and doing well.  The veteran 
was to be seen again in one year.  The veteran was seen again 
in July 2003.  The assessment was essentially unchanged from 
July 2002, to include the range of motion.  The remainder of 
the treatment records does not show any treatment for 
complaints of pain or problems involving the right knee.

Records pertaining to the veteran's SSA disability claim were 
received at the RO in September 2004.  The records show that 
the veteran's primary diagnoses were obesity and other 
hyperalimentation.  His secondary diagnosis was 
osteoarthritis and allied disorders.  The veteran was 
determined to be disabled as of July 31, 1998.  VA treatment 
records for the period from July 1997 to October 1998 
comprised the majority of the medical evidence used by the 
SSA.  The VA records were essentially duplicative of VA 
records previously discussed.  There was a record of 
discharge instructions that document the veteran's right knee 
arthroscopy on July 29, 1997.  

The RO contacted Dr. Watson for any additional medical 
records.  Dr. Watson responded that the veteran had not been 
seen since 1998.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

Because of the of the veteran's right TKA on July 19, 2000, 
and because his claim was pending before the TKA, the 
adjudication of his claim requires consideration of the 
status of his right knee disability before and after that 
date.  This is because a 100 percent rating has already been 
assigned for a period after the surgery.  The right knee is 
then evaluated based on the residual level of disability 
after the end of the 100 percent rating.

Prior to July 19, 2000

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

In this case, the veteran's disability has been rated under 
Diagnostic Code 5010, which provides that traumatic arthritis 
is evaluated as degenerative arthritis under Diagnostic Code 
5003.  See 38 C.F.R. § 4.71a (2004).  The veteran was 
assigned a 10 percent rating in December 1997.  This was the 
level of disability in effect at the time of his claim for an 
increased rating in March 1998.

Limitation of motion of the knee joint is evaluated under 
Diagnostic Code 5260, for limitation of flexion, and 
Diagnostic Code 5261, for limitation of extension.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is for consideration when 
flexion is limited to 30 degrees.  A 30 percent rating is 
applicable where flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted 
where extension is limited to 5 degrees.  A 10 percent rating 
is assigned when extension of the knee is limited to 10 
degrees.  A 20 percent rating is applicable when extension is 
limited to 15 degrees.  A 30 percent rating is warranted 
where extension is limited to 20 degrees.  Finally, a 40 
percent rating is assigned when extension is limited to 30 
degrees.  38 C.F.R. § 4.71a.  (Full range of motion of the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2004)).

A review of the evidence of record does not show that the 
veteran satisfies the rating criteria for an increased rating 
for either limitation of extension or flexion.  The April 
1998 VA orthopedic examination report clearly documents a 
range of motion that would not qualify for a 20 percent 
rating.  The range of motion at that time was measured as 0 
to 90 degrees; however, the examiner did say that the veteran 
had pain throughout the range of motion.  The several 
outpatient treatment entries, while noting complaints of 
pain, do not show a level of disability such as to warrant a 
20 percent rating based on limitation of flexion or 
extension.  The veteran's range of motion was described as 10 
to 100 degrees in February 2000, and to 100 degrees of 
flexion, with a 10-degree flexion contracture, in July 2000.  
The outpatient records nevertheless reflect that the veteran 
complained of increasing pain in his right knee from 1998 to 
2000.  He also used a cane to assist himself in ambulating.  

The veteran did not experience instability of the knee, as 
contemplated under Diagnostic Code 5257, to warrant the 
assignment of a separate disability rating for instability.  
While the veteran has given subjective reports of his knee 
giving way the VA examination and the outpatient records did 
not report any instability of the knee.  Consequently, the 
Board finds that his knee disability has been appropriately 
rated under Diagnostic Code 5010.

Finally, the SSA disability records do not provide support 
for consideration of an increased rating as the medical 
evidence of record largely consists of VA treatment records 
that were previously considered.  

Upon a review of all of the evidence of record the Board 
finds that the totality of the evidence of record indicates 
that the veteran's loss of function due to right knee 
disability more nearly approximates limitation of motion to 
the point that a 20 percent rating is warranted, even though 
the precise measurements of limitation, as indicated by the 
respective diagnostic codes, are not met.  In so concluding, 
the Board has taken into consideration the veteran's account 
of pain and limitations with use, as well as clinical reports 
indicating right knee pain, limitation of motion, x-ray 
evidence of worsening arthritis that was described as severe 
just prior to his July 2000 surgery, the use of a cane, and 
the continued use of medication for pain relief.  This 
evidence, taken as a whole, demonstrates a disability which 
may arguably be characterized as greater than that 
contemplated by a 10 percent rating.  See 38 C.F.R. §§ 4.40, 
4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Given the overall functional loss, particularly that due to 
pain, a 20 percent rating is warranted.  In other words, his 
loss equates to disability tantamount to limitation of 
extension to 15 degrees, but no greater limitation.  

As for limitation of flexion, there is no suggestion in the 
record that he experienced limitations that equate to even 60 
degrees of flexion, which is noncompensable under the rating 
criteria.  Consequently, a separate rating based on loss of 
flexion is not warranted.

The Board further notes that inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or 
fibula, an increased rating under Diagnostic Code 5256 or 
5262, 38 C.F.R. § 4.71a, is not for application in this case.  
Accordingly, a 20 percent rating is warranted prior to July 
19, 2000.

After August 31, 2001

Subsequent to his right TKA on July 19, 2000, the veteran's 
right knee disability has been evaluated under Diagnostic 
Code 5055.  38 C.F.R. § 4.71a.  Diagnostic Code 5055 deals 
with the prosthetic replacement of a knee joint.  Under 
Diagnostic Code 5055, for one year following implantation of 
the prosthesis, a 100 percent rating is assigned.  Thereafter 
the disability will be evaluated based on the residuals.  
Chronic residuals consisting of severe painful motion or 
weakness in the affected extremity warrant a 60 percent 
rating.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability is to be rated 
by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 
5261 (limitation of extension of the leg), or 5262 
(impairment of the tibia and fibula).  

The veteran's right knee disability was rated at 100 percent 
for the period from July 19, 2000, to August 31, 2001.  He 
was given a residual 30 percent rating, under Diagnostic Code 
5055, from September 1, 2001.  The issue involved is what is 
the proper level of residual rating for the veteran's right 
knee disability following the one-year period.  

The evidence of record does not demonstrate that the veteran 
suffers from severe painful motion or weakness of the right 
knee to warrant a 60 percent rating.  The outpatient records 
that record follow-up evaluations for the veteran do note 
some complaints of pain and swelling during the one-year 
period after the surgery.  However, orthopedic clinic entries 
dated in July 2001, 2002, and 2003, noted that the veteran 
was doing well.  There was no instability noted, and x-rays 
taken at each of those appointments were interpreted to show 
the arthroplasty device in place, with no evidence of 
loosening.  The veteran was noted to have a range of motion 
of 0 to 95 degrees in July 2001, 0 to 120 in July 2002, and 
0-120 degrees in July 2003.  A general clinic entry, dated in 
April 2002, also noted that the veteran had a range of motion 
of 0 to 120 degrees.

The July 2002 VA examination report noted that the veteran 
complained of pain with use of his right leg, especially at 
the end of the day.  However, the veteran had 5/5 motor 
strength in flexion and extension.  There was no evidence of 
instability.  The range of motion was 5 to 95 degrees at that 
time.  The examiner reported pain for the veteran at the 
extremes of motion.  

The Board has also considered the veteran's testimony from 
his September 2000 hearing.  However, the veteran was already 
rated at the 100 percent level at that time.  This was only 
two months after surgery and before his therapy was completed 
and before the one-year period had elapsed.  The testimony, 
while relevant, is not as probative as the clinical 
evaluations and VA examination reports that were dated after 
the one-year period.  

In short, there is no basis to establish a 60 percent rating 
for the residuals of the veteran's right TKA from September 
1, 2001.  There is no evidence of severely painful motion or 
weakness as contemplated by the rating criteria.

The Board has also considered whether the veteran's right 
knee residuals warrant an increased rating under the other 
applicable diagnostic codes.  However, there is no evidence 
of a limitation of extension to 30 degrees to warrant 
consideration of a 40 percent rating under Diagnostic Code 
5261.  The records show that the veteran, at most has 
demonstrated a lack of extension of 5 degrees during the 
several times his range of motion has been measured since his 
July 2000 surgery.  

In addition, there is no evidence of ankylosis of the right 
knee, or an impairment of the tibia or fibula to warrant a 40 
percent rating under either Diagnostic Code 5256, or 
Diagnostic Code 5262.  38 C.F.R. § 4.71a.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 pertaining to functional loss due to pain.  In this 
case, Diagnostic Code 5055 includes the consideration of 
pain, limitation of motion or weakness in the affected 
extremity in rating prosthetic knee joint replacement 
residuals.  While the veteran complained of pain at the time 
of his July 2002 VA examination, the outpatient orthopedic 
clinic entries from July 2001, 2002, and 2003, reported that 
the veteran did not have pain.  Even conceding the veteran's 
complaints of pain at the time of his July 2002 VA 
examination, the record does not suggest that the pain 
results in functional impairment beyond what is contemplated 
by the 30 percent rating under Diagnostic Code 5055.  As 
noted above, there is no evidence of record to show that pain 
causes impairment that rises to the level of an evaluation in 
excess of the current 30 percent.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 20 percent for the period prior to July 
19, 2000, and for granting a rating in excess of 30 percent 
for the period from September 1, 2001.  Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).  The Board notes that 38 
C.F.R. § 3.102 was amended in August 2001, effective as of 
November 9, 2000. See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2004)), and the implementing regulations codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for an increased rating for a 
disability that had been service connected since 1958.  The 
necessary information to complete his application for 
benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim was submitted approximately three and one 
half years prior to the enactment of the VCAA.  However, the 
RO provided notice letters to assist him in the development 
of claim and to inform him of the evidence needed to 
substantiate his claim.  This included a letter to him in 
April 2002 informing him of VA's duty to assist him in the 
development of his claim.  He was informed of what additional 
information and/or evidence was needed and what he could do 
to help in the development of his claim.  He was further 
advised to send any evidence that he had to the RO.

The veteran responded to the letter in April 2002.  He 
reported receiving treatment at a VA facility.

The RO again wrote to the veteran in March 2004 and informed 
him of the evidence required to substantiate his claim.  He 
was advised of what evidence was of record and what actions 
the RO was going to take in assisting him.  The veteran was 
also requested to submit any evidence he had in his 
possession.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he was entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.

The RO obtained outstanding VA treatment records and 
associated them with the claims file.  Private records were 
obtained from Dr. Watson and a request made for any 
additional records.  Dr. Watson responded that he had not 
seen the veteran since 1998.  Records from the SSA were also 
obtained and associated with the claims file.  The veteran 
was afforded VA examinations.  He also testified at a Travel 
Board hearing in September 2000.  The Board remanded his case 
on two occasions to allow for further development of his 
case.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

A 20 percent rating for Osgood-Schlatter's disease and 
traumatic arthritis of the right knee is granted prior to 
July 19, 2000, subject to the law and regulations governing 
the award of monetary benefits.

Entitlement to an increased rating in excess of 30 percent 
since August 31, 2001, for the veteran's right total knee 
arthroplasty is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


